DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Allowable Subject Matter
Claim 17-36 are allowed. 
Claims 1-16 are cancelled.
Claims 17-36 are renumbered.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the closest prior art of record, Wang et al, US 2017/0038457 (hereinafter Wang), Ryan et al. (US Pub. No. 2002/0130899) (hereinafter Ryan) in view of Leyton et al. (U.S. Pub. No. 2006/0085164) (hereinafter Leyton) in view of Groenewig (U.S. Pub. No. 2015/0084789), teaches the following:
Regarding claim 17, 

Wang et al. teaches 
a) a weather projection module comprising one or more weather projection sub- modules (e.g. see Fig. 3 box which contains various elements for weather projection and submodules AC10 Data and AC20 data)  
(iv) generate a weather projection product according to spatial range and temporal range of the system operating parameter (e.g. “Weather data integrating system 100 and/or the requesting system 12 may generate a weather forecast based (i.e. a weather projection product) on the weather forecast information for the identified region (i.e. according to a spatial range) based on more advanced techniques than simple first-order extrapolation, in some examples. However, it has been shown that for 
generate one or more graphical display outputs (e.g. see Fig. 6).
Ryan teaches a) a weather projection module comprising one or more weather projection sub- modules, including at least one local sub-module (e.g. a local weather page, see paragraph [0062]), at least one regional sub-module (e.g. A region page, see paragraph [0062]), and at least one national sub-module (e.g. “For example, the segmentation of the data and content may be based on hemisphere, county, telephone area code, ocean, national weather service zone”, see paragraph [0062]) ; 
(i) receive a system operating parameter comprising at least one set of spatial range, wherein a regional spatial range of the at least one regional sub-module has 
Leyton teaches (ii) receive one or more sets of weather data as correlates to each set of spatial range and temporal range of the system operating parameter (e.g. “weather data indicative of observations of weather conditions (i.e. weather data) are collected (i.e. received by sub-modules) on an hourly basis for approximately 1500 locations (i.e. correlated to operating parameters of time and location) across the continental United States and stored in at least one database (not shown) which is accessible by the forecast module”, see paragraph [0043]); 

Groeneweg teaches (b) a geospatial data converter communicatively coupled to each of the weather projection sub-modules and configured to convert each said weather projection product into one or more geospatial map layers (e.g. the data ingest submodule i.e. (geospatial data converter) receives and universally formats the various types of information (convert) from the road weather forecast submodule (projection submodule) to be presented as a spatial map of graphical weather information (geospatial map layer); figure 5; paragraphs [0051], [0060], [0066]); and Application No.: 16/700,224 Page 3 
(c) a decision support tools module communicatively coupled to the geospatial data converter (e.g. a maintenance decision module (decision support tools module) uses information from the data ingest submodule (communicatively coupled) to recommend a maintenance decision (assist with strategic decision-making) to a selected section of roadway (designated event); paragraphs [0060], [0063]).
 However, the prior art fails to anticipate or render obvious an integrated weather projection system for assisting strategic and tactical operational decision-making related to a designated event or set of events, the system comprising: (i) receive a system operating parameter comprising at least one set of spatial range and temporal range in relation to the designated event or set of events, wherein a regional spatial range of the at least one regional sub-module has comparatively further distance than a local spatial range of the at least one local sub-module, and wherein a national spatial range of the at least one national sub-module has a comparatively further distance than the regional spatial range (iii) perform, based on each set of spatial range and temporal range of the system operating parameter, one or more weather projection techniques selected from the group consisting of weather forecasting and weather nowcasting; and (e.g., “at a desired destination airport is used to produce probabilistic forecasts (iv) generate a weather projection product according to each set of spatial range and temporal range of the system operating parameter, wherein the weather projection module is configured to generate an integrated weather projection product that is based on each weather projection product generated by each weather projection sub-module (c) a decision support tools module communicatively coupled to the geospatial data converter and configured to generate one or more graphical display outputs; wherein the one or more weather projection sub-modules are installed at one or more locations relevant to air traffic management and control, and wherein computational workload of the integrated weather projection system is distributed among each of the weather projection sub- modules in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 36, Wang et al. teaches 
a method of assisting strategic and tactical operational decision-making related to a designated event or set of events (e.g. See abstract and paragraph [0053]), 
the method being implemented by an integrated weather projection system comprising at least a weather projection module comprising one or more weather 
wherein the one or more weather projection sub-modules are installed at one or more locations relevant to air traffic management and control (e.g. see paragraph [0020]),
generating a weather projection product according to spatial range and temporal range of the system operating parameter (e.g. “Weather data integrating system 100 and/or the requesting system 12 may generate a weather forecast based (i.e. a weather projection product) on the weather forecast information for the identified region (i.e. according to a spatial range) based on more advanced techniques than simple first-order extrapolation, in some examples. However, it has been shown that for forecasting for only short periods of time (i.e. according to a temporal range)such as fifteen minutes, a half-hour, or other forecasting period applicable to proximate weather forecasting for an aircraft in flight“, see paragraph [0056]), 
wherein the weather projection module is configured to generate an integrated weather projection product (e.g. “ In some examples, weather data integrating system 100 may identify when only a single data set from a reporting weather data source is applicable to an identified region indicated by a requesting system 12, and weather data integrating system 100 may query one or more applicable weather data collecting sources identified as providing coverage of the identified area, to provide at least a second weather data set at a new or different point in time, so that weather data integrating system 100 can have data covering the identified region over multiple points in time (i.e. generate an integrated weather projection product), to constitute or to serve 
generating one or more graphical display outputs (e.g. see Fig. 6).
Ryan teaches a weather projection module comprising one or more weather projection sub- modules, including at least one local sub-module (e.g. a local weather page, see paragraph [0062]), at least one regional sub-module (e.g. A region page, see paragraph [0062]), and at least one national sub-module (e.g. “For example, the segmentation of the data and content may be based on hemisphere, county, telephone area code, ocean, national weather service zone”, see paragraph [0062]) ; 
receiving a system operating parameter comprising at least one set of spatial range, wherein a regional spatial range of the at least one regional sub-module has comparatively further distance than a local spatial range of the at least one local sub-module, and wherein a national spatial range of the at least one national sub-module has a comparatively further distance than the regional spatial range (e.g. “consumers can navigate geographically through this hierarchy to arrive at a desired geographical division.  Preferably, however, the consumer is presented with one of the above-specified geographical pages only when the consumer enters ambiguous search criteria, such as in the What/Where search tool.  The geographical navigation is preferably displayed at the top of a search results page, such as World: North America (i.e. national, which has a larger spatial range than regional): United States: Southeast (i.e. regional, which has a larger spatial range than local): Georgia (i.e. local spatial range):.  By displaying this geographical navigation (i.e. spatial range operating parameter), the consumer is given easy and visible access to the geographical 
Leyton teaches receiving one or more sets of weather data as correlates to each set of spatial range and temporal range of the system operating parameter (e.g. “weather data indicative of observations of weather conditions (i.e. weather data) are collected (i.e. received by sub-modules) on an hourly basis for approximately 1500 locations (i.e. correlated to operating parameters of time and location) across the continental United States and stored in at least one database (not shown) which is accessible by the forecast module”, see paragraph [0043]); 
Performing one or more weather projection techniques selected from the group consisting of weather forecasting and weather nowcasting; and (e.g., “at a desired destination airport is used to produce probabilistic forecasts (i.e. perform weather projection techniques) of ceiling and visibility for that observing site”, see paragraph [0042] and “forecasts made at intervals shorter than 60 minutes (i.e. nowcasting) but also the possibility of improved hourly forecasts (i.e. forecasting)”, see paragraph [0066]); 
Groeneweg teaches converting, by a geospatial data converter communicatively coupled to each of the weather projection sub-modules, each said weather projection product into one or more geospatial map layers; and Application No.: 16/700,224 Page 3 
a decision support tools module communicatively coupled to the geospatial data converter.

 However, the prior art fails to anticipate or render obvious a method of assisting strategic and tactical operational decision-making related to a designated event or set of events, the method being implemented by an integrated weather projection system comprising at least a weather projection module comprising one or more weather projection sub-modules, including at least one local sub-module, at least one regional sub-module, and at least one national sub-module, wherein the one or more weather projection sub-modules are installed at one or more locations relevant to air traffic management and control, and wherein computational workload of the integrated weather projection system is distributed among each of the weather projection sub-modules, the method comprising: receiving, by each weather projection sub-module, a system operating parameter comprising at least one set of spatial range and temporal range in relation to the designated event or set of events, wherein a regional spatial range of the at least one regional sub-module has comparatively further distance than a local spatial range of the at least one local sub-module, and wherein a national spatial range of the at least one national sub-module has a comparatively further distance than the regional spatial range; 
receiving, by each weather projection sub-module, one or more sets of weather data as correlates to each set of spatial range and temporal range of the system operating parameter; 
performing, by each weather projection sub-module, based on each set of spatial range and temporal range of the system operating parameter, one or more weather projection techniques selected from the group consisting of weather forecasting and weather nowcasting; and generating, by each weather projection sub-module, a weather projection product according to each set of spatial range and temporal range of the system operating parameter, wherein the weather projection module is configured to generate an integrated weather projection product that is based on each weather projection product generated by each weather projection sub-module in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schecter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862